 In the Matterof STANDARDMAGAZINES,INC., BETTER PUBLICATIONS,INC., ETAL.andBOOK AND MAGAZINEGUILD, LOCAL 18, C. I. 0.Case No. R-0405ORDER PERMITTINGWITHDRAWALOF PETITIONJune 3, 1,941The Board having issued a Decision and Direction of Election, datedApril 24, 1941, in the above-entitled case; 1 Book and Magazine Guild,on May 12, 1941, having requested permission to withdraw its petitionfiled in the above-entitled case; the Board,'on May 24, 1941, havinggiven due notice that on May 31, 1941, or as soon thereafter as mightbe convenient, it would permit the withdrawal of the petition for in-vestigation and certification of representatives, unless sufficient causeto the contrary should then appear, and no objections having beenfiled with the Board,IT Is HEREBY ORDERED that the request of the said petitioner for per-mission to withdraw the petition in the above-entitled case be, and ithereby is, granted, and' that the aforesaid case be, and it hereby is,closed.131 N. L. R. B 285.32 N. L. R. B, No. 64.287